Pee Curiam,
By agreement duly filed, trial by jury was dispensed with *188•• and the decision of this case submitted to the court below under the provisions of the act of April 22, 1874, P. L. 109.
A careful consideration of the record has convinced us that the general conclusion reached by the learned president of the ■common pleas is correct, and hence there was no error in entering judgment in favor of the defendant. In any view that can be reasonably taken of the facts the plaintiff company was not - entitled to recover. We find nothing in any of the questions involved in the specifications of error that requires special no"tioe.
Judgment affirmed.